 

 

PILED

f AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

MAY af ZUTY

UNITED STATES DISTRICT COURT,,, 4 ys pisttict court

SOUTHERN DISTRICT OF CALIFORNIA | SOUTHERN DISTRICT OF CALIFORNIA
BY Ay DEPUTY

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

(For Revocation of Probation or Supervised Release)

(For Offenses Committed On or After November 1, 1987)

 

 

V.

 

 

JAIME ARTURO LADINO JR (i)
Case Number: 3:13-CR-03911-JLS
Michael L. Crowley
Defendant’s Attomey
REGISTRATION NO. 45522-298
Cc -
THE DEFENDANT:
admitted guilt to violation of allegation(s) No. 2
L] was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
2 nvl, Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attomey of any
material change in the defendant’s economic circumstances.

May 24, 2019

Date of Imposition of Sentence

See, xX A weapon Zr

HON. JANIS LTSAMMARTINO
ITED STATES DISTRICT JUDGE

 

 
 

"AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: JAIME ARTURO LADINO JR (1) Judgment - Page 2 of 2
CASE NUMBER: 3:13-CR-03911-JLS

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
6 months

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

L] The defendant shall surrender to the United States Marshal for this district:
[] at A.M. on

 

 

Ci as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

LC} onor before

Cas notified by the United States Marshal.

[] as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:13-CR-03911-JLS
